  Case 20-03011              Doc 14       Filed 06/25/20 Entered 06/25/20 10:21:22      Desc Main
                                            Document Page 1 of 2

     FILED & JUDGMENT ENTERED
            Steven T. Salata


              June 25 2020


      Clerk, U.S. Bankruptcy Court
     Western District of North Carolina
                                                                          _____________________________
                                                                                   J. Craig Whitley
                                                                            United States Bankruptcy Judge




                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
 In re:

 BK RACING, LLC,                                                     Chapter 11

                                      Debtor.                    Case No: 18-30241


 MATTHEW W. SMITH, Chapter 11
 Trustee for BK RACING, LLC,

                                      Plaintiff,

     v.                                                   Adversary Proceeding No.: 20-3011

 BOBBY MCKEY’S, LLC,

                                      Defendant.

                     CONSENT ORDER SETTING PRE-TRIAL DEADLINES

       This matter is before the Court upon the agreement between the Plaintiff, Matthew W.
Smith as Chapter 11 Trustee, and Defendant, Bobby McKey’s, LLC. By consent of the parties,
the pre-trial deadlines in the above captioned adversary proceeding are hereby modified as
follows:

    1.            All discovery in this action shall be completed by October 15, 2020; and

    2.            Any dispositive motions shall be filed by November 13, 2020;




MWH: 10530.001; 00023077.1                         1
  Case 20-03011              Doc 14     Filed 06/25/20 Entered 06/25/20 10:21:22       Desc Main
                                          Document Page 2 of 2



We consent:

       /s/ Cole Hayes                                        /s/ Daniel M. Press
Cole Hayes (NC Bar No. 44443)                         Daniel M. Press (Va Bar No. 37123)
121 West Trade Street, Suite 1950                     6718 Whittier Avenue, Suite 200
Charlotte, North Carolina 28202                       McLean, Virginia 22101
Telephone: (704) 944-6560                             Telephone: (703) 734-3800
Facsimile: (704) 944-0380                             Facsimile: (703) 734-0590
Counsel for the Plaintiff                             Counsel for the Defendant

SO ORDERED
This Order has been signed electronically.                                United States Bankruptcy Court
The Judge's signature and Court's seal
appear at the top of this Order.




MWH: 10530.001; 00023077.1                       2
